In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00155-CV

WELLS FARGO BANK, N.A., Appellant            §   On Appeal from the 236th District
                                                 Court

                                             §   of Tarrant County (236-314048-19)
V.
                                             §   March 17, 2022

JOSE S. RODRIGUEZ, Appellee                  §   Memorandum Opinion by Justice Kerr

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed in part and affirmed in part. We reverse the trial court’s

judgment on Appellant Wells Fargo Bank, N.A’s breach-of-contract and attorney’s-

fee claims, render judgment for Wells Fargo Bank, N.A. on its breach-of-contract

claim for $6,047.85, and remand the issue of Wells Fargo Bank, N.A.’s attorney’s fees

to the trial court. We affirm the rest of the trial court’s judgment.
      We further order that Appellee Jose S. Rodriguez must pay all costs of this

appeal.

                                   SECOND DISTRICT COURT OF APPEALS


                                   By /s/ Elizabeth Kerr
                                      Justice Elizabeth Kerr